Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/21 has been entered.
Applicant’s amendments to the claims dated 7/14/21 are acknowledged.  Claims 1-2, 10-14, 17, 22-23, 27, 29, 53, 83-87, 89, 97-101, 103, 108-109, and 111-115 are pending and subject to prosecution.  Claims 1, 10, 11, 13, 17, 27, 29, 53, 97, 98, 100 and 103 are amended.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on May 20, 2015 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

CLAIMS
Independent claims 1 and 29 are drawn to methods of targeted integration of two or more overlapping large targeting vectors (LTVEC) to an endogenous chromosome, wherein the method utilizes a nuclease which generates a single or double stranded break in the chromosome.  Claims 1 and 29 have been amended to require (at least): 1) the modified cell is an embryonic stem cell;  2) the nuclease is a ZFN, a TALEN, or a CRISPR (cas protein and guide RNA) system;  and 3) the total size of the combined LTVECs is between 100 kb to 500 kb.

    PNG
    media_image1.png
    592
    1105
    media_image1.png
    Greyscale
 The structures for claim 1 can be diagrammed accordingly:








Claim 1 requires the methodology result in a targeting efficiency of at least 1.6%.

The structures for claim 29 can be diagrammed accordingly:

    PNG
    media_image2.png
    574
    973
    media_image2.png
    Greyscale










Claim 29 requires the methodology result in a targeting efficiency of at least 0.4%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims dated 7/14/21 are sufficient to overcome all rejections of record. The art does not teach or suggest a methodology of in vivo assembly using multiple overlapping large DNA vectors and a nuclease as claimed.  The closest prior art, WO2014/093908 to Bruggemann, teaches and suggests all of the claimed methodology, including that the multiple large overlapping vectors can be integrated via targeted integration, and that ZFN can be used to increase the frequency of site specific integration.  However, Bruggemann does not disclose that the 5’ most and 3’ most homology arms correspond to the 5’ target genomic sequence and the 3’ target genomic sequence or that the methodology result in the claimed targeting efficiency.  Further, the working examples of Bruggemann did not utilize targeted homologous recombination of the recipient genome, but rather appear to be random integration into the genome (paragraph [0131], Table 2).  Thus, the prior art does not fairly teach or suggest the claimed methodology with the claimed targeting efficiencies. 
Further, the claimed invention is supported by Applicant’s working examples.  Example 1 reduces to practice the in vivo assembly and integration of 2 overlapping LTVECs using ZFN or CRISPR, and showed a targeting efficiency of 2.81% for ZFN and 1.6% for CRISPR (see FIG 1).  Example 3 reduces to practice the in vivo assembly and integration of 3 overlapping LTVECs using ZFN or CRISPR, and showed a targeting efficiency of 0.4% for using either ZFN or CRISPR (see FIG 4). See Table 9 reproduced below which shows the targeting efficiency data from Applicant’s working Examples:

    PNG
    media_image3.png
    226
    655
    media_image3.png
    Greyscale







PRIOR ART NOT USED IN REJECTION
US Patent Application Publication No. 2016/0081314 to “Thurston” shares inventors Murphy, Macdonald, and Voronina with the instant application, filed 9/18/2015, and claims priority to Provisional Application Nos. 62/167,650 (filed 5/28/2015); 62/094,603 (filed 12/19/2014); 62/076,836 (filed 11/7/2014); 62/052,947 (filed 9/19/2014) and 62/052,901 (filed 9/19/2014). US 2016/0081314 to Thurston published March 24, 2016 and has an effective US filing date to 9/19/2014.  The earliest priority date for the instant application is December 19, 2014.  Thus, Thurston qualifies as 102(e) prior art, based on US filings to 9/19/2014.  
Thurston (published 3/24/2016) suggests single-step incorporation of multiple overlapping LTVECs as claimed (see FIGs 7 and 9, paragraphs [0242], [0244]) but does not reduce the methodology to practice. Further, inspection of earlier filed US provisional applications 62/076,836 (filed 11/7/2014); 62/052,947 (filed 9/19/2014) and 62/052,901 (filed 9/19/2014) do NOT teach or suggest a methodology as claimed.  Thus, US 2016/0081314 to Thurston published March 24, 2016 does not support a rejection under 102(e), as no priority document therein, earlier than 12/19/2014, discloses a methodology as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633